Per Curiam.
Appellants petition for a rehearing on an order dismissing an appeal on the grounds that this court misconceived and failed to consider that the order below appealed from involved a trust matter. This conclusion is reached apparently because of the abbreviated form used by the court in issuing the order.
It is true that the order was headed with an abbreviated caption. Nonetheless, the trust matter and the points with reference thereto received the attention of the court.
The order of the trial court dated June 28, 1971, from which the appeal was taken, was issued by a trial court in an effort to bring this chronic family litigation to conclusion in accordance with the terms of the settlement agreed to by the parties. In the findings supporting the order, the trial court specifically recognized that the settlement agreement called for certain steps to be taken by that court in the trust proceeding. If appellants’ rights are adversely affected in those proceedings, an appeal to. this court from that order would then be an appeal from a final order and subject to review. Instead of proceeding below in the trust proceedings to determine whether what had been agreed to by the litigating parties could be carried out or, was contrary to the trust provisions, the appellants took this appeal.
The appeal is therefore premature and :not from a final order affecting the rights of the parties.
Rehearing denied.
Mr. Justice Otis took no part in the consideration or decision of this case. . ...
Mr. Justice Todd, not having been a member of this. court at the time of the submission, took no part in the consideration or decision of this case.